                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

                              No. 5:19-CR-515-D-l


· .UNITED STATES OF AMERICA

       v.                                             ORDER TO SEAL
                                                [DOCKET ENTRY NUMBER 102]
 DAVID JOVAN MCDONALD,

               Defendant.

      Upon Motion of the Pefendant,      it is hereby ORDERED that Docket

Entry Number 102 be sealed until       such time . as     the    Court determines

that the aforementioned filing shquld be unsealed.

      SO ORDERED. This, the --1.!_ day of   _._A'""'"'"--'~~v~s-±~---'   2 021.




                                          «1  J7M~~~VER III
                                         United States District Judge




       Case 5:19-cr-00515-D Document 104 Filed 08/25/21 Page 1 of 1
